Order of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about January 7, 2003, after a fact-finding determination of permanent neglect, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s diligent efforts to encourage and strengthen the parental relationship, respondent failed to maintain contact with the child and did not plan for her future (Social Services Law § 384-b [7] [a]). A preponderance of the evidence shows that child’s adoption by a nurturing foster parent with whom she has been living almost since birth is in her best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Buckley, P.J., Mazzarelli, Ellerin, Williams and Sweeny, JJ.